Exhibit 10.3

 

CAREY FINANCIAL, LLC

 

DEALER MANAGER AGREEMENT

 

May 7, 2013

 

Carey Financial, LLC

50 Rockefeller Plaza

New York, New York 10020

 

RE:                           CORPORATE PROPERTY ASSOCIATES 18 - GLOBAL
INCORPORATED

 

Ladies and Gentlemen:

 

Corporate Property Associates 18 - Global Incorporated (the “Company”) is a
Maryland corporation that intends to qualify to be taxed as a real estate
investment trust (a “REIT”) for federal income tax purposes beginning with the
taxable year ending December 31, 2013, or the first year during which the
Company begins material operations.  The Company proposes to offer (a) up to one
billion dollars of shares of common stock, $0.001 par value per share, in the
primary offering (the “Primary Offering”) in any combination of the following
two classes of common stock: Classes A and C common stock, which are referred to
individually as “Class A Shares” and “Class C Shares,” and collectively as the
“Shares,” at an initial price of $10.00 per share and $9.35 per share,
respectively, and (b) up to $400 million of Shares for issuance through the
Company’s distribution reinvestment program (the “DRIP” and together with the
Primary Offering, the “Offering”) at an initial price of $9.60 per Class A Share
and $8.98 per Class C Share, all upon the other terms and subject to the
conditions set forth in the Prospectus (as defined in Section 1(a)).  The
Company has reserved the right to reallocate the Shares offered between the DRIP
and the Primary Offering.

 

Upon the terms and subject to the conditions contained in this Dealer Manager
Agreement (this “Agreement”), the Company hereby appoints Carey Financial, LLC,
a Delaware limited liability company (the “Dealer Manager”), to act as the
exclusive dealer manager for the Offering, and the Dealer Manager desires to
accept such engagement.

 

1.                                      Representations And Warranties Of The
Company.  The Company hereby represents, warrants and agrees during the term of
this Agreement as follows:

 

(a)                                 Registration Statement and Prospectus.  In
connection with the Offering, the Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
(File No. 333-185111) on Form S-11 for the registration of the Shares under the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations of the Commission promulgated thereunder (the “Securities Act
Rules and Regulations”); and one or more amendments to such registration
statement have been or may be so prepared and filed.  The registration statement
on Form S-11 and the prospectus contained therein, as finally amended at the
date the registration statement is declared effective by the Commission (the
“Effective Date”) are respectively hereinafter referred to as the “Registration
Statement” and the “Prospectus”, except that:

 

(i)                                     if the Company files a post-effective
amendment to such registration statement, then the term “Registration Statement”
shall, from and after the declaration of the effectiveness of such
post-effective amendment by the Commission, refer to such registration statement
as

 

1

--------------------------------------------------------------------------------


 

amended by such post-effective amendment, and the term “Prospectus” shall refer
to the amended prospectus then on file with the Commission; and

 

(ii)                                  if the prospectus filed by the Company
pursuant to either Rule 424(b) or 424(c) of the Securities Act Rules and
Regulations shall differ from the prospectus on file at the time the
Registration Statement or the most recent post-effective amendment thereto, if
any, shall have become effective, then the term “Prospectus” shall refer to such
prospectus filed pursuant to either Rule 424(b) or 424(c), as the case may be,
from and after the date on which it shall have been filed.  The term
“preliminary Prospectus” as used herein shall mean a preliminary prospectus
related to the Shares as contemplated by Rule 430 or Rule 430A of the Securities
Act Rules and Regulations included at any time as part of the Registration
Statement.  As used herein, the terms “Registration Statement”, “preliminary
Prospectus” and “Prospectus” shall include the documents, if any, incorporated
by reference therein.

 

As used herein, the term “Effective Date” also shall refer to the effective date
of each post-effective amendment to the Registration Statement, unless the
context otherwise requires.

 

Further, if a separate prospectus is filed and becomes effective with respect
solely to the DRIP (a “DRIP Prospectus”), the term “Prospectus” shall refer to
such DRIP Prospectus from and after the declaration of effectiveness of such
DRIP Prospectus.

 

(b)                                 Compliance With the Securities Act.  During
the term of this Agreement:

 

(i)                                   the Registration Statement, the Prospectus
and any amendments or supplements thereto have complied, and will comply, in all
material respects with the Securities Act, the Securities Act Rules and
Regulations, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the and the rules and regulations promulgated thereunder (the
“Exchange Act Rules and Regulations”);

 

(ii)                                the Registration Statement does not, and any
amendment thereto will not, in each case as of the applicable Effective Date,
include any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and the
Prospectus does not, and any amendment or supplement thereto will not, as of the
applicable filing date, include any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they are made,
not misleading; provided, however, that the foregoing provisions of this
Section 1(b) will not extend to any statements contained in or omitted from the
Registration Statement or the Prospectus that are based upon written information
furnished to the Company by the Dealer Manager expressly for use in the
Registration Statement or Prospectus; and

 

(iii)                             the documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they are hereafter
filed with the Commission, will comply in all material respects with the
requirements of the Exchange Act and the Exchange Act Rules and Regulations,
and, when read together with the other information in the Prospectus, at the
time the Registration Statement became effective and as of the applicable
Effective Date of each post-effective amendment to the Registration Statement,
did not and will not include an untrue statement of a material fact or omit to
state a material fact required to

 

2

--------------------------------------------------------------------------------


 

be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(c)                                  Securities Matters.  There has not been:

 

(i)                                    any request by the Commission for any
further amendment to the Registration Statement or the Prospectus or for any
additional information;

 

(ii)                                 any issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or the
institution or, to the Company’s knowledge, threat of any proceeding for that
purpose; or

 

(iii)                              any notification with respect to the
suspension of the qualification of the Shares for sale in any jurisdiction or
any initiation or, to the Company’s knowledge, threat of any proceeding for such
purpose.

 

The Company is in compliance in all material respects with all federal and state
securities laws, rules and regulations applicable to it and its activities,
including, without limitation, with respect to the Offering and the sale of the
Shares.

 

(d)                                 Corporate Status and Good Standing.  The
Company is a corporation duly organized and validly existing under the laws of
the State of Maryland and is in good standing with the State Department of
Assessments and Taxation of Maryland, with all requisite power and authority to
enter into this Agreement and to carry out its obligations hereunder.

 

(e)                                  Authorization of Agreement.  This Agreement
is duly and validly authorized, executed and delivered by or on behalf of the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of the
United States, any state or any political subdivision thereof which affect
creditors’ rights generally or by equitable principles relating to the
availability of remedies or except to the extent that the enforceability of the
indemnity and contribution provisions contained in this Agreement may be limited
under applicable securities laws.

 

(f)                                   Absence of Conflict or Default.  The
execution and delivery of this Agreement and the performance of this Agreement,
the consummation of the transactions contemplated herein and the fulfillment of
the terms hereof, do not and will not conflict with, or result in a breach of
any of the terms and provisions of, or constitute a default under:

 

(i)                                    the Company’s or any of its subsidiaries’
charter, bylaws, or other organizational documents, as the case may be;

 

(ii)                                any indenture, mortgage, deed of trust,
voting trust agreement, note, lease or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries or any of their properties is bound except, for purposes of
this clause (ii) only, for such conflicts, breaches or defaults that do not
result in and could not reasonably be expected to result in, individually or in
the aggregate, a Company MAE (as defined below in this Section 1(f)); or

 

(iii)                             any statute, rule or regulation or order of
any court or other governmental agency or body having jurisdiction over the
Company, any of its subsidiaries or any of their properties.

 

3

--------------------------------------------------------------------------------


 

No consent, approval, authorization or order of any court or other governmental
agency or body has been or is required for the performance of this Agreement or
for the consummation by the Company of any of the transactions contemplated
hereby (except as have been obtained under the Securities Act, the Exchange Act,
from the Financial Industry Regulatory Authority (“FINRA”) or as may be required
under state securities or applicable blue sky laws in connection with the offer
and sale of the Shares or under the laws of states in which the Company may own
real properties in connection with its qualification to transact business in
such states or as may be required by subsequent events which may occur). 
Neither the Company nor any of its subsidiaries is in violation of its charter,
bylaws or other organizational documents, as the case may be.

 

As used in this Agreement, “Company MAE” means any event, circumstance,
occurrence, fact, condition, change or effect, individually or in the aggregate,
that is, or could reasonably be expected to be, materially adverse to (A) the
condition, financial or otherwise, earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise, or
(B) the ability of the Company to perform its obligations under this Agreement
or the validity or enforceability of this Agreement or the Shares.

 

(g)                                  Actions or Proceedings.  As of the initial
Effective Date, there are no actions, suits or proceedings against, or
investigations of, the Company or its subsidiaries pending or, to the knowledge
of the Company, threatened, before any court, arbitrator, administrative agency
or other tribunal:

 

(i)                                   asserting the invalidity of this
Agreement;

 

(ii)                                seeking to prevent the issuance of the
Shares or the consummation of any of the transactions contemplated by this
Agreement;

 

(iii)                             that would reasonably be expected to
materially and adversely affect the performance by the Company of its
obligations under or the validity or enforceability of, this Agreement or the
Shares;

 

(iv)                            that would reasonably be expected to result in a
Company MAE, or

 

(v)                                 seeking to affect adversely the federal
income tax attributes of the Shares except as described in the Prospectus.

 

The Company promptly will give notice to the Dealer Manager of the occurrence of
any action, suit, proceeding or investigation of the type referred to above
arising or occurring on or after the initial Effective Date.

 

(h)                                 Escrow Agreement.  The Company will enter
into an escrow agreement (the “Escrow Agreement”) with the Dealer Manager and
UMB Bank, N.A. (the “Escrow Agent”), substantially in the form included as an
exhibit to the Registration Statement.

 

(i)                                     Sales Literature.  Any supplemental
sales literature or advertisement (including, without limitation any
“broker-dealer use only” material), regardless of how labeled or described, used
in addition to the Prospectus in connection with the Offering which previously
has been, or hereafter is, furnished or approved by the Company (collectively,
“Approved Sales Literature”), shall, to the extent required, be filed with and
approved by the appropriate securities agencies and bodies, provided that the
Dealer Manager will make all FINRA filings, to the extent required.  Any and all
Approved Sales Literature, when used in connection with the Prospectus, did not
or will not at the

 

4

--------------------------------------------------------------------------------


 

time provided for use include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(j)                                    Authorization of Shares.  The Shares have
been duly authorized and, when issued and sold as contemplated by the Prospectus
and upon payment therefor as provided in this Agreement and the Prospectus, will
be validly issued, fully paid and nonassessable and will conform in all material
aspects to the description thereof contained in the Prospectus.

 

(k)                                 Taxes.  Any taxes, fees and other
governmental charges in connection with the execution and delivery of this
Agreement or the execution, delivery and sale of the Shares have been or will be
paid when due.

 

(l)                                     Investment Company.  The Company is not,
and neither the offer or sale of the Shares nor any of the activities of the
Company will cause the Company to be, an “investment company” or under the
control of an “investment company” as such terms are defined in the Investment
Company Act of 1940, as amended.

 

(m)                             Tax Returns.  The Company has filed or will file
all material federal, state and foreign income tax returns required to be filed
by or on behalf of the Company on or before the due dates therefor (taking into
account all extensions of time to file) and has paid or provided for the payment
of all such material taxes, except those being contested in good faith,
indicated by such tax returns and all assessments received by the Company to the
extent that such taxes or assessments have become due.

 

(n)                                 REIT Qualifications.  The Company will make
a timely election to be subject to tax as a REIT pursuant to Sections 856
through 860 of the Internal Revenue Code of 1986, as amended (the “Code”) for
its taxable year ended December 31, 2013, or the first year during which the
Company begins material operations.  The Company has been organized and operated
in conformity with the requirements for qualification and taxation as a REIT. 
The Company’s current and proposed method of operation as described in the
Registration Statement and the Prospectus will enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code.

 

(o)                                 Independent Registered Public Accounting
Firm.  The accountants who have certified certain financial statements appearing
in the Prospectus are an independent registered public accounting firm within
the meaning of the Securities Act and the Securities Act Rules and Regulations. 
Such accountants have not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).

 

(p)                                 Preparation of the Financial Statements. 
The financial statements filed with the Commission as a part of the Registration
Statement and included in the Prospectus present fairly the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified.  Such financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.  No other financial statements or
supporting schedules are required to be included in the Registration Statement
or any applicable Prospectus.

 

(q)                                 Material Adverse Change.  Since the
respective dates as of which information is given in the Registration Statement
and the Prospectus, except as may otherwise be stated therein or

 

5

--------------------------------------------------------------------------------


 

contemplated thereby, there has not occurred a Company MAE, whether or not
arising in the ordinary course of business.

 

(r)                                    Government Permits.  The Company and its
subsidiaries possess such certificates, authorities or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them, other than those the failure to
possess or own would not have, individually or in the aggregate, a Company MAE. 
Neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would result in a Company MAE.

 

(s)                                   Properties.  Except as otherwise disclosed
in the Prospectus and except as would not result in, individually or in the
aggregate, a Company MAE:

 

(i)                                   all properties and assets described in the
Prospectus are owned with good and marketable title by the Company and its
subsidiaries; and

 

(ii)                                all liens, charges, encumbrances, claims or
restrictions on or affecting any of the properties and assets of any of the
Company or its subsidiaries which are required to be disclosed in the Prospectus
are disclosed therein.

 

(t)                                    Hazardous Materials.  The Company does
not have any knowledge of:

 

(i)                                   the unlawful presence of any hazardous
substances, hazardous materials, toxic substances or waste materials
(collectively, “Hazardous Materials”) on any of the properties owned by it or
its subsidiaries or subject to mortgage loans owned by the Company or any of its
subsidiaries; or

 

(ii)                                any unlawful spills, releases, discharges or
disposal of Hazardous Materials that have occurred or are presently occurring
off such properties as a result of any construction on or operation and use of
such properties, which presence or occurrence in the case of clauses (i) and
(ii) would result in, individually or in the aggregate, a Company MAE.

 

In connection with the properties owned by the Company and its subsidiaries or
subject to mortgage loans owned by the Company or any of its subsidiaries, the
Company has no knowledge of any material failure to comply with all applicable
local, state and federal environmental laws, regulations, ordinances and
administrative and judicial orders relating to the generation, recycling, reuse,
sale, storage, handling, transport and disposal of any Hazardous Materials.

 

2.                                      Representations and Warranties of the
Dealer Manager.  The Dealer Manager represents and warrants to the Company
during the term of this Agreement that:

 

(a)                                 Organization Status.  The Dealer Manager is
a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware, with all requisite power and
authority to enter into this Agreement and to carry out its obligations
hereunder.

 

(b)                                 Authorization of Agreement.  This Agreement
has been duly authorized, executed and delivered by the Dealer Manager, and
assuming due authorization, execution and delivery of this Agreement by the
Company, will constitute a valid and legally binding agreement of the Dealer
Manager enforceable against the Dealer Manager in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of

 

6

--------------------------------------------------------------------------------


 

creditors’ rights generally or by equitable principles relating to
enforceability and except that rights to indemnity and contribution hereunder
may be limited by applicable law and public policy.

 

(c)                                  Absence of Conflict or Default.  The
execution and delivery of this Agreement, the consummation of the transactions
herein contemplated and compliance with the terms of this Agreement by the
Dealer Manager will not conflict with or constitute a default under:

 

(i)                                   its organizational documents;

 

(ii)                                any indenture, mortgage, deed of trust or
lease to which the Dealer Manager is a party or by which it may be bound, or to
which any of the property or assets of the Dealer Manager is subject; or

 

(iii)                             any statute, rule, regulation, writ,
injunction or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Dealer Manager or its assets,
properties or operations, except in the case of clause (ii) or (iii) for such
conflicts or defaults that would not individually or in the aggregate have a
material adverse effect on the condition (financial or otherwise), business,
properties or results of operations of the Dealer Manager.

 

(d)                                 Broker-Dealer Registration; FINRA
Membership.  The Dealer Manager is, and during the term of this Agreement will
be, duly registered as a broker-dealer pursuant to the provisions of the
Exchange Act, a member in good standing of FINRA, and a broker or dealer duly
registered as such in those states where the Dealer Manager is required to be
registered in order to carry out the Offering as contemplated by this
Agreement.  Moreover, the Dealer Manager’s employees and representatives have
all required licenses and registrations to act under this Agreement.  There is
no provision in the Dealer Manager’s FINRA membership agreement that would
restrict the ability of the Dealer Manager to carry out the Offering as
contemplated by this Agreement.

 

3.                                      Offering and Sale of the Shares.  Upon
the terms and subject to the conditions set forth in this Agreement, the Company
hereby appoints the Dealer Manager as its agent and exclusive distributor to
solicit and to retain the Selected Dealers (as defined in Section 3(a)) to
solicit subscriptions for the Shares at the subscription price to be paid in
cash.  Upon the terms and subject to the conditions set forth in this Agreement,
the Dealer Manager hereby accepts such agency and exclusive distributorship and
agrees to use its best efforts to sell or cause to be sold the Shares in such
quantities and to such persons in accordance with such terms as are set forth in
this Agreement, the Prospectus and the Registration Statement.

 

The Dealer Manager shall do so during the period commencing on the initial
Effective Date and ending on the earliest to occur of the following:  (1) the
later of (x) two years after the initial Effective Date of the Registration
Statement and (y) at the Company’s election, the date on which the Company is
permitted to extend the Offering in accordance with the rules of the Commission;
(2) the acceptance by the Company of subscriptions for the amount offered in the
Primary Offering, which for this section includes any DRIP shares reallocated to
the Primary Offering; (3) the termination of the Offering by the Company, which
the Company shall have the right to terminate in its sole and absolute
discretion at any time; (4) the termination of the effectiveness of the
Registration Statement; and (5) the liquidation or dissolution of the Company
(such period being the “Offering Period”).

 

The number of Shares, if any, to be reserved for sale by each Selected Dealer
may be determined by mutual agreement, from time to time, by the Dealer Manager
and the Company.  In the absence of such determination, the Company shall,
subject to the provisions of Section 3(b), accept Subscription Agreements based
upon a first-come, first accepted reservation or other similar method.  Under no

 

7

--------------------------------------------------------------------------------


 

circumstances will the Dealer Manager be obligated to underwrite or purchase any
Shares for its own account and, in soliciting purchases of Shares, the Dealer
Manager shall act solely as the Company’s agent and not as an underwriter or
principal.

 

(a)                                 Selected Dealers. The Shares offered and
sold through the Dealer Manager under this Agreement shall be offered and sold
only by the Dealer Manager and other securities dealers the Dealer Manager may
retain (collectively the “Selected Dealers”); provided, however, that:

 

(i)                                   the Dealer Manager reasonably believes
that all Selected Dealers are registered with the Commission, members of FINRA
and are duly licensed or registered by the regulatory authorities in the
jurisdictions in which they will offer and sell Shares; and

 

(ii)                               all such engagements are evidenced by written
agreements, the terms and conditions of which substantially conform to the form
of Selected Dealer Agreement substantially in the form of Exhibit A hereto (the
“Selected Dealer Agreement”).

 

(b)                                 Subscription Documents.  Each person
desiring to purchase Shares through the Dealer Manager, or any other Selected
Dealer, will be required to complete and execute the subscription documents
described in the Prospectus.

 

Until the minimum offering of $2,000,000 in Shares has been sold, payments for
Shares shall be made by checks payable to “UMB Bank, N.A., as Escrow Agent for
Corporate Property Associates 18 – Global Incorporated”  During such time, a
Selected Dealer shall forward original checks together with an original
Subscription Agreement, executed and initialed by the subscriber as provided for
in the Subscription Agreement, to UMB Bank, N.A. (the “Escrow Agent”) at the
address provided in the Subscription Agreement.

 

When a Selected Dealer’s internal supervisory procedures are conducted at the
site at which the Subscription Agreement and check were initially received by
the Selected Dealer from the subscriber, the Selected Dealer shall transmit the
Subscription Agreement and check to the Escrow Agent by the end of the next
business day following receipt of the check and Subscription Agreement.  When,
pursuant to the Selected Dealer’s internal supervisory procedures, the Selected
Dealer’s final internal supervisory procedures are conducted at a different
location (the “Final Review Office”), the Selected Dealer shall transmit the
check and Subscription Agreement to the Final Review Office by the end of the
next business day following the Selected Dealer’s receipt of the Subscription
Agreement and check.  The Final Review Office will, by the end of the next
business day following its receipt of the Subscription Agreement and check,
forward both the Subscription Agreement and check to the Escrow Agent.  If any
Subscription Agreement solicited by the Selected Dealer is rejected by the
Dealer Manager or the Company, then the Subscription Agreement and check will be
returned to the rejected subscriber within 10 business days from the date of
rejection.

 

Once the minimum offering of $2,000,000 in Shares has been sold, subject to any
continuing escrow obligations imposed by certain states as described in the
Prospectus, payments for Shares shall be made payable to “Corporate Property
Associates 18 - Global Incorporated.”  At such time, the Selected Dealer shall
forward original checks together with an original Subscription Agreement,
executed and initialed by the subscriber as provided for in the Subscription
Agreement, to Corporate Property Associates 18 - Global Incorporated, c/o DST
Systems, Inc., at the address provided in the Subscription Agreement.

 

8

--------------------------------------------------------------------------------


 

If the minimum offering of $2,000,000 in Shares has not been obtained within six
months from the Effective Date, which the Company may elect to extend to a date
no later than one year from the Effective Date (the “Closing Date”), pursuant to
the Escrow Agreement, the Escrow Agent shall, promptly following the Closing
Date, refund to each investor by check funds deposited in the escrow account or
shall return the instruments of payment delivered to the Escrow Agent if such
instruments have not been processed for collection prior to such time, directly
to each investor at the address provided in the list of investors.

 

(c)                                  Completed Sale.  A sale of a Share shall be
deemed by the Company to be completed for purposes of Section 3(d) if and only
if:

 

(i)                                  the Company or an agent of the Company has
received a properly completed and executed subscription agreement, together with
payment of the full purchase price of each purchased Share, from an investor who
satisfies the applicable suitability standards and minimum purchase requirements
set forth in the Registration Statement as determined by the Selected Dealer or
the Dealer Manager, as applicable, in accordance with the provisions of this
Agreement;

 

(ii)                               the Company has accepted such subscription;
and

 

(iii)                            such investor has been admitted as a
shareholder of the Company.

 

In addition, no sale of Shares shall be completed until at least five
(5) business days after the date on which the subscriber receives a copy of the
Prospectus.  The Dealer Manager hereby acknowledges and agrees that the Company,
in its sole and absolute discretion, may accept or reject any subscription, in
whole or in part, for any reason whatsoever or no reason, and no commission or
dealer manager fee will be paid to the Dealer Manager with respect to that
portion of any subscription which is rejected.

 

(d)                                 Dealer-Manager Compensation.

 

(i)                                     Subject to the volume discounts and
other special circumstances described in or otherwise provided in the “Plan of
Distribution” section of the Prospectus or this Section 3(d), the Company agrees
to pay the Dealer Manager selling commissions in the amount of seven percent
(7.0%) of the selling price of each Class A Share for which a sale is completed
from the Class A Shares offered in the Primary Offering and selling commissions
in the amount of one and one-half percent (1.5%) of the selling price of each
Class C Share for which a sale is completed from the Class C Shares offered in
the Primary Offering.  The Company will not pay selling commissions for sales of
Class A Shares or Class C Shares pursuant to the DRIP.  The Company will pay
reduced selling commissions or may eliminate commissions on certain sales of
Class A Shares, including the reduction or elimination of selling commissions in
accordance with, and on the terms set forth in, the Prospectus.  The Dealer
Manager will re-allow all the selling commissions, subject to federal and state
securities laws, to the Selected Dealer who sold the Shares.

 

An annual distribution and shareholder servicing fee will be paid to the Dealer
Manager in connection with purchases of the Class C Shares.  The annual
distribution and shareholder servicing fee of 1% of the purchase price per share
(or, once reported, the amount of the estimated net asset value per share) will
accrue daily as provided in the “The Offering/Plan of Distribution” section of
the Prospectus.  The Dealer Manager may

 

9

--------------------------------------------------------------------------------


 

reallow the distribution and shareholder servicing fee to the Selected Dealer
who sold the Class C Shares giving rise to such distribution and shareholder
servicing fees to the extent the Selected Dealer Agreement with such Selected
Dealer provides for such a reallowance.  Notwithstanding, if the Dealer Manager
is notified that the Selected Dealer who sold such Class C Shares is no longer
the broker-dealer of record with respect to such Class C Shares, then such
Selected Dealer’s entitlement to the distribution and shareholder servicing fee
related to such Class C Shares shall cease, and such Selected Dealer shall not
receive the distribution and shareholder servicing fee for any portion of the
quarter in which such Selected Dealer is not the broker dealer of record on the
last day of the quarter.  Thereafter, such distribution and shareholder
servicing fee may be reallowed by the Dealer Manager to the then-current
broker-dealer of record of the Class C Shares, if any, if such broker-dealer of
record has entered into a Selected Dealer Agreement with the Dealer Manager that
provides for such reallowance.  In this regard, all determinations will be made
by the Dealer Manager in good faith in its sole discretion.  The Company will
cease paying the distribution and shareholder servicing fee with respect to the
Class C Shares sold in the Primary Offering upon the date on which, in the
aggregate, underwriting compensation from all sources, including the
distribution and shareholder servicing fee, any organization and offering fee
paid for underwriting and underwriting compensation paid by the sponsor and its
affiliates, equals 10% of the gross proceeds from the Primary Offering, 
calculated as of the same date that the Company calculates the aggregate
distribution and shareholder servicing fee.

 

A distribution and shareholder servicing fee will not be paid on Class A Shares
or Class C Shares issued under the DRIP.

 

(ii)                                  Subject to the special circumstances
described in or otherwise provided in the “The Offering/Plan of Distribution”
section of the Prospectus or this Section 3(d), as compensation for acting as
the dealer manager, the Company will pay the Dealer Manager, a dealer manager
fee in the amount of three percent (3.0%) of the selling price of each Class A
Share and two and one-fourth percent (2.25%) of the selling price of each
Class C Share for which a sale is completed from the Shares offered in the
Primary Offering (the “Dealer Manager Fee”).  No Dealer Manager Fee will be paid
in connection with Shares sold pursuant to the DRIP.

 

The Dealer Manager may retain or re-allow a portion of the Dealer Manager Fee,
subject to federal and state securities laws, to the Selected Dealer who sold
the Shares, as described more fully in the Selected Dealer Agreement.

 

(iii)                               All selling commissions and Dealer Manager
fees payable to the Dealer Manager will be paid at least within ten
(10) business days after the investor subscribing for the Share is admitted as a
shareholder of the Company, in an amount equal to the sales commissions payable
with respect to such Shares.  The Dealer Manager acknowledges that no
commissions, payments or amount will be paid to the Dealer Manager unless and
until the gross proceeds of the Shares sold are disbursed to the Company in
accordance with the terms of the Escrow Agreement.

 

(iv)                              In no event shall the total aggregate
underwriting compensation payable to the Dealer Manager and any Selected Dealers
participating in the Offering, including, but not limited to, selling
commissions, the Dealer Manager Fee and the annual distribution and shareholder
servicing fee exceed ten percent (10.0%) of gross offering proceeds from the
Primary Offering in the aggregate.

 

10

--------------------------------------------------------------------------------


 

(v)                                 Notwithstanding anything to the contrary
contained herein, if the Company pays any selling commission to the Dealer
Manager for sale by a Selected Dealer of one or more Shares and the subscription
is rescinded as to one or more of the Shares covered by such subscription, then
the Company shall decrease the next payment of selling commissions or other
compensation otherwise payable to the Dealer Manager by the Company under this
Agreement by an amount equal to the commission rate established in this
Section 3(d), multiplied by the number of Shares as to which the subscription is
rescinded.  If no payment of selling commissions or other compensation is due to
the Dealer Manager after such withdrawal occurs, then the Dealer Manager shall
pay the amount specified in the preceding sentence to the Company within a
reasonable period of time not to exceed thirty (30) days following receipt of
notice by the Dealer Manager from the Company stating the amount owed as a
result of rescinded subscriptions.

 

(e)                                  Reasonable Bona Fide Due Diligence
Expenses.  In addition to any payments to the Dealer Manager pursuant to
Section 3(d), the Company shall reimburse the Dealer Manager or any Selected
Dealer for reasonable bona fide due diligence expenses incurred by the Dealer
Manager or any Selected Dealer to the extent permitted pursuant to the rules and
regulations of FINRA, provided, however, that no due diligence expenses shall be
reimbursed by the Company pursuant to this Section 3(e) which would cause the
aggregate of all of the Company’s expenses described in Section 3(f) and
compensation paid to the Dealer Manager and any Selected Dealer pursuant to
Section 3(d) to exceed 15% of the gross proceeds from the sale of the Primary
Shares.  Also, the Company shall only reimburse the Dealer Manager or any
Selected Dealer for such approved bona fide due diligence expenses to the extent
such expenses have actually been incurred and are supported by detailed and
itemized invoice(s) provided to the Company.

 

(f)                                   Company Expenses.  Subject to the
limitations described above, the Company agrees to pay all costs and expenses
incident to the Offering, whether or not the transactions contemplated hereunder
are consummated or this Agreement is terminated, including expenses, fees and
taxes in connection with:

 

(i)                                    the registration fee, the preparation and
filing of the Registration Statement (including without limitation financial
statements, exhibits, schedules and consents), the Prospectus, and any
amendments or supplements thereto, and the printing and furnishing of copies of
each thereof to the Dealer Manager and to Selected Dealers (including costs of
mailing and shipment);

 

(ii)                                 the preparation, issuance and delivery of
certificates, if any, for the Shares, including any stock or other transfer
taxes or duties payable upon the sale of the Shares;

 

(iii)                              all fees and expenses of the Company’s legal
counsel, independent public or certified public accountants and other advisors;

 

(iv)                             the qualification of the Shares for offering
and sale under state laws in the states that the Company shall designate as
appropriate and the determination of their eligibility for sale under state law
as aforesaid and the printing and furnishing of copies of blue sky surveys;

 

(v)                                the filing fees in connection with filing for
review by FINRA of all necessary documents and information relating to the
Offering and the Shares;

 

(vi)                             the fees and expenses of any transfer agent or
registrar for the Shares and miscellaneous expenses referred to in the
Registration Statement;

 

11

--------------------------------------------------------------------------------


 

(vii)                         all costs and expenses incident to the travel and
accommodation of the personnel of Carey Asset Management Corp., advisor to the
Company (the “Advisor”), and the personnel of any sub-advisor designated by the
Advisor and acting on behalf of the Company, in making road show presentations
and presentations to Selected Dealers and other broker-dealers and financial
advisors with respect to the offering of the Shares; and

 

(viii)                      the performance of the Company’s other obligations
hereunder.

 

Notwithstanding the foregoing, the Company shall not directly pay, or reimburse
the Advisor for, the costs and expenses described in this Section 3(f) if the
payment or reimbursement of such expenses would cause the aggregate of the
Company’s “organization and offering expenses” as defined by FINRA Rule 2310
(including the Company expenses paid or reimbursed pursuant to this
Section 3(f), all items of underwriting compensation including Dealer Manager
expenses described in Section 3(d) and due diligence expenses described in
Section 3(e)) to exceed 15.0% of the gross proceeds from the sale of the Primary
Shares.

 

4.                                      Conditions to the Dealer Manager’s
Obligations.  The Dealer Manager’s obligations hereunder shall be subject to the
following terms and conditions:

 

(a)                                 The representations and warranties on the
part of the Company contained in this Agreement hereof shall be true and correct
in all material respects and the Company shall have complied with its covenants,
agreements and obligations contained in this Agreement in all material respects;

 

(b)                                 The Registration Statement shall have become
effective and no stop order suspending the effectiveness of the Registration
Statement shall have been issued by the Commission and, to the best knowledge of
the Company, no proceedings for that purpose shall have been instituted,
threatened or contemplated by the Commission; and any request by the Commission
for additional information (to be included in the Registration Statement or
Prospectus or otherwise) shall have been complied with to the reasonable
satisfaction of the Dealer Manager.

 

5.                                      Covenants of the Company.  The Company
covenants and agrees with the Dealer Manager as follows:

 

(a)                                 Registration Statement.  The Company will
use its best efforts to cause the Registration Statement and any subsequent
amendments thereto to become effective as promptly as possible and will furnish
a copy of any proposed amendment or supplement of the Registration Statement or
the Prospectus to the Dealer Manager.  The Company will comply in all material
respects with all federal and state securities laws, rules and regulations which
are required to be complied with in order to permit the continuance of offers
and sales of the Shares in accordance with the provisions hereof and of the
Prospectus.

 

(b)                                 Commission Orders.  If the Commission shall
issue any stop order or any other order preventing or suspending the use of the
Prospectus, or shall institute any proceedings for that purpose, then the
Company will promptly notify the Dealer Manager and use its best efforts to
prevent the issuance of any such order and, if any such order is issued, to use
its best efforts to obtain the removal thereof as promptly as possible.

 

(c)                                  Blue Sky Qualifications.  The Company will
use its best efforts to qualify the Shares for offering and sale under the
securities or blue sky laws of such jurisdictions as the Dealer Manager and the
Company shall mutually agree upon and to make such applications, file such
documents and furnish such information as may be reasonably required for that
purpose. The Company will, at the Dealer Manager’s request, furnish the Dealer
Manager with a copy of such papers filed by the

 

12

--------------------------------------------------------------------------------


 

Company in connection with any such qualification.  The Company will promptly
advise the Dealer Manager of the issuance by such securities administrators of
any stop order preventing or suspending the use of the Prospectus or of the
institution of any proceedings for that purpose, and will use its best efforts
to prevent the issuance of any such order and if any such order is issued, to
use its best efforts to obtain the removal thereof as promptly as possible. The
Company will furnish the Dealer Manager with a Blue Sky Survey dated as of the
initial Effective Date, which will be supplemented to reflect changes or
additions to the information disclosed in such survey.

 

(d)                                 Amendments and Supplements.  If, at any time
when a Prospectus relating to the Shares is required to be delivered under the
Securities Act, any event shall have occurred to the knowledge of the Company,
or the Company receives notice from the Dealer Manager that it believes such an
event has occurred, as a result of which the Prospectus or any Approved Sales
Literature as then amended or supplemented would include any untrue statement of
a material fact, or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or if it is necessary at any time to amend the Registration
Statement or supplement the Prospectus relating to the Shares to comply with the
Securities Act, then the Company will promptly notify the Dealer Manager thereof
(unless the information shall have been received from the Dealer Manager) and
will prepare and file with the Commission an amendment or supplement which will
correct such statement or effect such compliance to the extent required, and
shall make available to the Dealer Manager thereof sufficient copies for its own
use and/or distribution to the Selected Dealers.

 

(e)                                  Requests from Commission.  The Company will
promptly advise the Dealer Manager of any request made by the Commission or a
state securities administrator for amending the Registration Statement,
supplementing the Prospectus or for additional information.

 

(f)                                   Copies of Registration Statement. The
Company will furnish the Dealer Manager with one signed copy of the Registration
Statement, including its exhibits, and such additional copies of the
Registration Statement, without exhibits, and the Prospectus and all amendments
and supplements thereto, which are finally approved by the Commission, as the
Dealer Manager may reasonably request for sale of the Shares.

 

(g)                                  Qualification to Transact Business.  The
Company will take all steps necessary to ensure that at all times the Company
will validly exist as a Maryland corporation and will be qualified to do
business in all jurisdictions in which the conduct of its business requires such
qualification and where such qualification is required under local law.

 

(h)                                 Authority to Perform Agreements. The Company
undertakes to obtain all consents, approvals, authorizations or orders of any
court or governmental agency or body which are required for the Company’s
performance of this Agreement and under the Company’s articles of incorporation
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Company’s Charter”) and the Company’s by-laws, each in the form
included as exhibits to the Registration Statement for the consummation of the
transactions contemplated hereby and thereby, respectively, or the conducting by
the Company of the business described in the Prospectus.

 

(i)                                     Sales Literature.  The Company will
furnish to the Dealer Manager as promptly as shall be practicable upon request
any Approved Sales Literature (provided that the use of said material has been
first approved for use to the extent required by all appropriate regulatory
agencies).  Any supplemental sales literature or advertisement, regardless of
how labeled or described, used in addition to the Prospectus in connection with
the Offering which is furnished or approved by the Company (including, without
limitation, Approved Sales Literature) shall, to the extent required,

 

13

--------------------------------------------------------------------------------


 

be filed with and, to the extent required, approved by the appropriate
securities agencies and bodies, provided that the Dealer Manager will make all
FINRA filings, to the extent required.  The Company will not (and will instruct
its affiliates not to):  show or give to any investor or prospective investor or
reproduce any material or writing that is marked “broker-dealer use only” or
otherwise bears a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public; or show or give to any investor or
prospective investor in a particular jurisdiction any material or writing if
such material bears a legend denoting that it is not to be used in connection
with the sale of Shares to members of the public in such jurisdiction.

 

(j)                                    Use of Proceeds.  The Company will apply
the proceeds from the sale of the Shares as set forth in the Prospectus.

 

(k)                                 Customer Information.  The Dealer Manager
and the Company shall, when applicable:

 

(i)                                   abide by and comply with (A) the privacy
standards and requirements of the Gramm-Leach-Bliley Act of 1999 (the “GLB Act”)
and applicable regulations promulgated thereunder, (B) the privacy standards and
requirements of any other applicable federal or state law, including but not
limited to, the Fair Credit Reporting Act (“FCRA”), and (C) its own internal
privacy policies and procedures, each as may be amended from time to time;

 

(ii)                                refrain from the use or disclosure of
nonpublic personal information (as defined under the GLB Act) of all customers
who have opted out of such disclosures except as necessary to service the
customers or as otherwise necessary or required by applicable law;

 

(iii)                             except as expressly permitted under the FCRA,
the Dealer Manager and the Company shall not disclose any information that would
be considered a “consumer report” under the FCRA; and

 

(iv)                            determine which customers have opted out of the
disclosure of nonpublic personal information by periodically reviewing and, if
necessary, retrieving an aggregated list of such customers from the Selected
Dealers (the “List”) to identify customers that have exercised their opt-out
rights.  If either party uses or discloses nonpublic personal information of any
customer for purposes other than servicing the customer, or as otherwise
required by applicable law, that party will consult the List to determine
whether the affected customer has exercised his or her opt-out rights.  Each
party understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.

 

(l)                                     Dealer Manager’s Review of Proposed
Amendments and Supplements.  Prior to amending or supplementing the Registration
Statement, any preliminary prospectus or the Prospectus (including any amendment
or supplement through incorporation of any report filed under the Exchange Act),
the Company shall furnish to the Dealer Manager for review, a reasonable amount
of time prior to the proposed time of filing or use thereof, a copy of each such
proposed amendment or supplement, and the Company shall not file or use any such
proposed amendment or supplement without the Dealer Manager’s consent, which
consent shall not be unreasonably withheld or delayed.

 

6.                                      Covenants of the Dealer Manager. The
Dealer Manager covenants and agrees with the Company as follows:

 

14

--------------------------------------------------------------------------------


 

(a)                                 Compliance With Laws. With respect to the
Dealer Manager’s participation and the participation by each Selected Dealer in
the offer and sale of the Shares (including, without limitation, any resales and
transfers of Shares), the Dealer Manager agrees, and each Selected Dealer in its
Selected Dealer Agreement will agree, to comply in all material respects with
all applicable requirements of the Securities Act, the Securities Act Rules and
Regulations, the Exchange Act, the Exchange Act Rules and Regulations and all
other federal regulations applicable to the Offering, the sale of Shares and
with all applicable state securities or blue sky laws, and the Rules of FINRA
applicable to the Offering, from time to time in effect, specifically including,
but not in any way limited to, NASD Conduct Rules 2310 (Recommendations to
Customers), 2340 (Customer Account Statements), and 2420 (Dealing with
Non-Members), and FINRA Rules 2310 (Direct Participation Programs), 5130
(Restrictions on the Purchase and Sale of Initial Equity Public Offerings), and
5141 (Sale of Securities in a Fixed Price Offering) therein.  The Dealer Manager
will not offer the Shares for sale in any jurisdiction unless and until it has
been advised that the Shares are either registered in accordance with, or exempt
from, the securities and other laws applicable thereto.

 

In addition, the Dealer Manager shall, in accordance with applicable law or as
prescribed by any state securities administrator, provide, or require in the
Selected Dealer Agreement that the Selected Dealer shall provide, to any
prospective investor copies of any prescribed document which is part of the
Registration Statement and any supplements thereto during the course of the
Offering and prior to the sale.  The Company may provide the Dealer Manager with
certain Approved Sales Literature to be used by the Dealer Manager and the
Selected Dealers in connection with the solicitation of purchasers of the
Shares.  The Dealer Manager agrees not to deliver the Approved Sales Literature
to any person prior to the initial Effective Date.  If the Dealer Manager elects
to use such Approved Sales Literature after the initial Effective Date, then the
Dealer Manager agrees that such material shall not be used by it in connection
with the solicitation of purchasers of the Shares and that it will direct
Selected Dealers not to make such use unless accompanied or preceded by the
Prospectus, as then currently in effect, and as it may be amended or
supplemented in the future.

 

The Dealer Manager agrees that it will not use any Approved Sales Literature
other than those provided to the Dealer Manager by the Company for use in the
Offering.  The use of any other sales material is expressly prohibited.

 

(b)                                 No Additional Information. In offering the
Shares for sale, the Dealer Manager shall not, and each Selected Dealer shall
agree not to, give or provide any information or make any representation other
than those contained in the Prospectus or the Approved Sales Literature.

 

(c)                                  Sales of Shares. The Dealer Manager shall,
and each Selected Dealer shall agree to, solicit purchases of the Shares only in
the jurisdictions in which the Dealer Manager and such Selected Dealer are
legally qualified to so act and in which the Dealer Manager and each Selected
Dealer have been advised by the Company or counsel to the Company that such
solicitations can be made.

 

(d)                                 Subscription Agreement. The Dealer Manager
will comply in all material respects with the subscription procedures and “The
Offering/Plan of Distribution” set forth in the Prospectus.  Subscriptions will
be submitted by the Dealer Manager and each Selected Dealer to the Company only
on the order form which is included as Annex B to the Prospectus.  The Dealer
Manager understands and acknowledges, and each Selected Dealer shall
acknowledge, that the Subscription Agreement must be executed and initialed by
the subscriber as provided for by the Subscription Agreement.

 

15

--------------------------------------------------------------------------------


 

(e)                                  Suitability. The Dealer Manager will offer
Shares, and in its agreement with each Selected Dealer will require that the
Selected Dealer offer Shares, only to persons that it has reasonable grounds to
believe meet the financial qualifications set forth in the Prospectus or in any
suitability letter or memorandum sent to it by the Company and will only make
offers to persons in the states in which it is advised in writing by the Company
that the Shares are qualified for sale or that such qualification is not
required.  In offering Shares, the Dealer Manager will comply, and in its
agreements with the Selected Dealers, the Dealer Manager will require that the
Selected Dealers comply, with the provisions of all applicable rules and
regulations relating to suitability of investors, including without limitation
the FINRA Rules and the provisions of Article III.C. of the Statement of Policy
Regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc., as revised and amended on May 7, 2007 and as
may be further revised and amended (the “NASAA Guidelines”).

 

The Dealer Manager agrees that in recommending the purchase of the Shares in the
Primary Offering to an investor, the Dealer Manager and each person associated
with the Dealer Manager that make such recommendation shall have, and each
Selected Dealer in its Selected Dealer Agreement shall agree with respect to
investors to which it makes a recommendation shall agree that it shall have,
reasonable grounds to believe, on the basis of information obtained from the
investor concerning the investor’s investment objectives, other investments,
financial situation and needs, and any other information known by the Dealer
Manager, the person associated with the Dealer Manager or the Selected Dealer
that:

 

(i)                                   the investor is or will be in a financial
position appropriate to enable the investor to realize to a significant extent
the benefits described in the Prospectus, including the tax benefits where they
are a significant aspect of the Company;

 

(ii)                                the investor has a fair market net worth
sufficient to sustain the risks inherent in the program, including loss of
investment and lack of liquidity; and

 

(iii)                             an investment in the Shares offered in the
Primary Offering is otherwise suitable for the investor.

 

The Dealer Manager agrees as to investors to whom it makes a recommendation with
respect to the purchase of the Shares in the Primary Offering (and each Selected
Dealer in its Selected Dealer Agreement shall agree, with respect to Investors
to whom it makes such recommendations) to maintain in the files of the Dealer
Manager (or the Selected Dealer, as applicable) documents disclosing the basis
upon which the determination of suitability was reached as to each investor.

 

In making the determinations as to financial qualifications and as to
suitability required by the NASAA Guidelines, the Dealer Manager and Selected
Dealers may rely on (A) representations from investment advisers who are not
affiliated with a Selected Dealer, and banks acting as trustees or fiduciaries,
and (B) information it has obtained from a prospective investor, including such
information as the investment objectives, other investments, financial situation
and needs of the person or any other information known by the Dealer Manager (or
Selected Dealer, as applicable), after due inquiry. Notwithstanding the
foregoing, the Dealer Manager shall not, and each Selected Dealer shall agree
not to, execute any transaction in the Company in a discretionary account
without prior written approval of the transaction by the customer.

 

(f)                                   Selected Dealer Agreements.  All
engagements of the Selected Dealers will be evidenced by a Selected Dealer
Agreement.

 

16

--------------------------------------------------------------------------------


 

(g)                                  Electronic Delivery.  If it intends to use
electronic delivery to distribute the Prospectus to any person, that it will
comply with all applicable requirements of the Commission, the Blue Sky laws
and/or FINRA and any other laws or regulations related to the electronic
delivery of documents.

 

(h)                                 AML Compliance.  The Dealer Manager
represents to the Company that it has established and implemented an anti-money
laundering compliance program (“AML Program”) in accordance with Section 352 of
the USA PATRIOT Act of 2001 (the “PATRIOT Act”) and FINRA Rule 3310, that
complies with applicable anti-money laundering laws and regulations, including,
but not limited to, the customer identification program requirements of
Section 326 of the PATRIOT Act, and the suspicious activity reporting
requirements of Section 356 of the PATRIOT Act, and the laws, regulations and
Executive Orders administered by the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury (collectively, “AML/OFAC Laws”).  The Dealer
Manager hereby covenants to remain in compliance with the AML/OFAC Laws and
shall, upon request by the Company, provide a certification to the Company that,
as of the date of such certification, its AML Program is compliant with the
AML/OFAC Laws.

 

(i)                                     Customer Information.  The Dealer
Manager will use its best efforts to provide the Company with any and all
subscriber information that the Company requests in order for the Company to
satisfy its obligations under the AML/OFAC Laws and comply with the requirements
under Section 5(k) above.

 

(j)                                    Recordkeeping.  The Dealer Manager will
comply, and will require each Selected Dealer to comply, with the record keeping
requirements of the Exchange Act, including, but not limited to, Rules 17a-3 and
17a-4 promulgated under the Exchange Act, and shall maintain, for at least six
years or for a period of time not less than that required in order to comply
with all applicable federal, state and other regulatory requirements, whichever
is later, such records with respect to each investor who purchases Primary
Shares, information used to determine that the investor meets the suitability
standards imposed on the offer and sale of the Primary Shares, the amount of
Primary Shares sold, and a representation of the investor that the investor is
investing for the investor’s own account or, in lieu of such representation,
information indicating that the investor for whose account the investment was
made met the suitability standards.

 

(k)                                 Suspension or Termination of Offering.  The
Dealer Manager agrees, and will require that each of the Selected Dealers agree,
to suspend or terminate the offering and sale of the Primary Shares upon request
of the Company at any time and to resume the offering and sale of the Primary
Shares upon subsequent request of the Company.

 

7.                                      Indemnification.

 

(a)                                 Indemnified Parties Defined.  For the
purposes of this Agreement, an “Indemnified Party” shall mean a person or entity
entitled to indemnification under Section 7, as well as such person’s or
entity’s officers, directors, employees, members, partners, affiliates, agents
and representatives, and each person, if any, who controls such person or entity
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act.

 

(b)                                 Indemnification of the Dealer Manager and
Selected Dealers.  The Company will indemnify, defend and hold harmless the
Dealer Manager and the Selected Dealers, and their respective Indemnified
Parties, from and against any losses, claims, expenses (including reasonable
legal and other expenses incurred in investigating and defending such claims or
liabilities), damages or liabilities, joint or several, to which any such
Selected Dealers or the Dealer Manager, or their respective Indemnified Parties,
may become subject under the Securities Act, the Securities Act

 

17

--------------------------------------------------------------------------------


 

Rules and Regulations, the Exchange Act, the Exchange Act Rules and Regulations
or otherwise, insofar as such losses, claims, expenses, damages or liabilities
(or actions in respect thereof) arise out of or are based upon:

 

(i)                                   in whole or in part, any material
inaccuracy in a representation or warranty contained herein by the Company, any
material breach of a covenant contained herein by the Company, or any material
failure by the Company to perform its obligations hereunder or to comply with
state or federal securities laws applicable to the Offering;

 

(ii)                                any untrue statement or alleged untrue
statement of a material fact contained (A) in any Registration Statement or any
post-effective amendment thereto or in the Prospectus or any amendment or
supplement to the Prospectus, (B) in any Approved Sales Literature or (C) in any
blue sky application or other document executed by the Company or on its behalf
specifically for the purpose of qualifying any or all of the Shares for sale
under the securities laws of any jurisdiction or based upon written information
furnished by the Company under the securities laws thereof (any such
application, document or information being hereinafter called a “Blue Sky
Application”); or

 

(iii)                             the omission or alleged omission to state a
material fact required to be stated in the Registration Statement or any
post-effective amendment thereof to make the statements therein not misleading
or the omission or alleged omission to state a material fact required to be
stated in the Prospectus or any amendment or supplement to the prospectus to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

The Company will reimburse each Selected Dealer or the Dealer Manager, and their
respective Indemnified Parties, for any reasonable legal or other expenses
incurred by such Selected Dealer or the Dealer Manager, and their respective
Indemnified Parties, in connection with investigating or defending such loss,
claim, expense, damage, liability or action; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
expense, damage or liability arises out of, or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with written information furnished to the Company by the
Dealer Manager expressly for use in the Registration Statement or any
post-effective amendment thereof or the Prospectus or any such amendment thereof
or supplement thereto.  This indemnity agreement will be in addition to any
liability which the Company may otherwise have.

 

Notwithstanding the foregoing, as required by Section II.G. of the NASAA
Guidelines, the indemnification and agreement to hold harmless provided in this
Section 7(b) is further limited to the extent that no such indemnification by
the Company of a Selected Dealer or the Dealer Manager, or their respective
Indemnified Parties, shall be permitted under this Agreement for, or arising out
of, an alleged violation of federal or state securities laws, unless one or more
of the following conditions are met:  (a) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular Indemnified Party; (b) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular Indemnified Party; or (c) a court of competent jurisdiction
approves a settlement of the claims against the particular Indemnified Party and
finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Commission and of the published position of any state
securities regulatory authority in which the securities were offered or sold as
to indemnification for violations of securities laws.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Dealer Manager Indemnification of the
Company.  The Dealer Manager will indemnify, defend and hold harmless the
Company and each of its Indemnified Parties and each person who has signed the
Registration Statement, from and against any losses, claims, expenses (including
the reasonable legal and other expenses incurred in  investigating and defending
any such claims or liabilities), damages or liabilities to which any of the
aforesaid parties may become subject under the Securities Act, the Securities
Act Rules and Regulations, the Exchange Act, the Exchange Act Rules and
Regulations or otherwise, insofar as such losses, claims, expenses, damages (or
actions in respect thereof) arise out of or are based upon:

 

(i)                                   in whole or in part, any material
inaccuracy in a representation or warranty contained herein by the Dealer
Manager or any material breach of a covenant contained herein by the Dealer
Manager;

 

(ii)                                any untrue statement or any alleged untrue
statement of a material fact contained (A) in any Registration Statement or any
post-effective amendment thereto or in the Prospectus or any amendment or
supplement to the Prospectus, (B) in any Approved Sales Literature, or (C) any
Blue Sky Application; or

 

(iii)                             the omission or alleged omission to state a
material fact required to be stated in the Registration Statement or any
post-effective amendment thereof to make the statements therein not misleading,
or the omission or alleged omission to state a material fact required to be
stated in the Prospectus or any amendment or supplement to the Prospectus to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that in each case described in clauses
(ii) and (iii) to the extent, but only to the extent, that such untrue statement
or omission was made in reliance upon and in conformity with written information
furnished to the Company by the Dealer Manager expressly for use in the
Registration Statement or any such post-effective amendments thereof or the
Prospectus or any such amendment thereof or supplement thereto;

 

(iv)                            any use of sales literature, including
“broker-dealer use only” materials, by the Dealer Manager that is not Approved
Sales Literature; or

 

(v)                               any untrue statement made by the Dealer
Manager or omission by the Dealer Manager to state a fact necessary in order to
make the statements made, in light of the circumstances under which they were
made, not misleading in connection with the Offering provided, however, this
clause (v) shall not apply to any statements or omissions made in conformity
with the Registration Statement, the Prospectus, any Approved Sales Literature
or any other materials or information furnished by or on behalf on the Company.

 

The Dealer Manager will reimburse the aforesaid parties for any reasonable legal
or other expenses incurred in connection with investigation or defense of such
loss, claim, expense, damage, liability or action.  This indemnity agreement
will be in addition to any liability which the Dealer Manager may otherwise
have.

 

(d)                                 Selected Dealer Indemnification of the
Company.  By virtue of entering into the Selected Dealer Agreement, each
Selected Dealer severally will agree to indemnify, defend and hold harmless the
Company, the Dealer Manager, each of their respective Indemnified Parties, and
each person who signs the Registration Statement, from and against any losses,
claims, expenses, damages or liabilities to which the Company, the Dealer
Manager, or any of their respective

 

19

--------------------------------------------------------------------------------


 

Indemnified Parties, or any person who signed the Registration Statement, may
become subject, under the Securities Act or otherwise, as more fully described
in the Selected Dealer Agreement.

 

(e)                                  Action Against Parties; Notification. 
Promptly after receipt by any Indemnified Party under this Section 7 of notice
of the commencement of any action, such Indemnified Party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 7, promptly notify the indemnifying party of the commencement thereof;
provided, however, that the failure to give such notice shall not relieve the
indemnifying party of its obligations hereunder except to the extent it shall
have been actually prejudiced by such failure.  In case any such action is
brought against any Indemnified Party, and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled, to the extent
it may wish, jointly with any other indemnifying party similarly notified, to
participate in the defense thereof, with separate counsel.

 

Such participation shall not relieve such indemnifying party of the obligation
to reimburse the Indemnified Party for reasonable legal and other expenses
incurred by such Indemnified Party in defending itself, except for such expenses
incurred after the indemnifying party has deposited funds sufficient to effect
the settlement, with prejudice, of, and unconditional release of all liabilities
from, the claim in respect of which indemnity is sought.  Any such indemnifying
party shall not be liable to any such Indemnified Party on account of any
settlement of any claim or action effected without the consent of such
indemnifying party, such consent not to be unreasonably withheld or delayed.

 

(f)                                   Reimbursement of Fees and Expenses.  An
indemnifying party under Section 7 of this Agreement shall be obligated to
reimburse an Indemnified Party for reasonable legal and other expenses as
follows:

 

(i)                                     In the case of the Company indemnifying
the Dealer Manager, the advancement of funds to the Dealer Manager for legal
expenses and other costs incurred as a result of any legal action for which
indemnification is being sought shall be permissible (in accordance with
Section II.G. of the NASAA Guidelines) only if all of the following conditions
are satisfied:  (A) the legal action relates to acts or omissions with respect
to the performance of duties or services on behalf of the Company; (B) the legal
action is initiated by a third party who is not a shareholder of the Company or
the legal action is initiated by a shareholder of the Company acting in his or
her capacity as such and a court of competent jurisdiction specifically approves
such advancement; and (C) the Dealer Manager undertakes to repay the advanced
funds to the Company, together with the applicable legal rate of interest
thereon, in cases in which the Dealer Manager is found not to be entitled to
indemnification.

 

(ii)                                In any case of indemnification other than
that described in Section 7(f)(i) above, the indemnifying party shall pay all
legal fees and expenses reasonably incurred by the Indemnified Party in the
defense of such claims or actions; provided, however, that the indemnifying
party shall not be obligated to pay legal expenses and fees to more than one law
firm in connection with the defense of similar claims arising out of the same
alleged acts or omissions giving rise to such claims notwithstanding that such
actions or claims are alleged or brought by one or more parties against more
than one Indemnified Party.  If such claims or actions are alleged or brought
against more than one Indemnified Party, then the indemnifying party shall only
be obliged to reimburse the expenses and fees of the one law firm (in addition
to local counsel) that has been participating by a majority of the indemnified
parties against which such action is finally brought; and if a majority of such
indemnified parties is unable to agree on which law firm for which expenses or
fees

 

20

--------------------------------------------------------------------------------


 

will be reimbursable by the indemnifying party, then payment shall be made to
the first law firm of record representing an Indemnified Party against the
action or claim.  Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

 

8.                                      Contribution.

 

(a)                                 If Indemnification is Unavailable.  If the
indemnification provided for in Section 7 is for any reason unavailable to or
insufficient to hold harmless an Indemnified Party in respect of any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such Indemnified Party, as
incurred:

 

(i)                                   in such proportion as is appropriate to
reflect the relative benefits received by the Company, the Dealer Manager and
the Selected Dealer, respectively, from the proceeds received in Primary
Offering pursuant to this Agreement and the relevant Selected Dealer Agreement;
or

 

(ii)                                if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company, the Dealer Manager and the Selected Dealer,
respectively, in connection with the statements or omissions which resulted in
such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.

 

(b)                                 Relative Benefits.  The relative benefits
received by the Company, the Dealer Manager and the Selected Dealer,
respectively, in connection with the proceeds received in the Primary Offering
pursuant to this Agreement and the relevant Selected Dealer Agreement shall be
deemed to be in the same respective proportion as the total net proceeds from
the Primary Offering pursuant to this Agreement and the relevant Selected Dealer
Agreement (before deducting expenses), received by the Company, and the total
selling commissions and dealer manager fees received by the Dealer Manager and
the Selected Dealer, respectively, in each case as set forth on the cover of the
Prospectus bear to the aggregate offering price of the Shares sold in the
Primary Offering as set forth on such cover.

 

(c)                                  Relative Fault.  The relative fault of the
Company, the Dealer Manager and the Selected Dealer, respectively, shall be
determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact related to information supplied by the Company, by the
Dealer Manager or by the Selected Dealer, respectively, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

(d)                                 Pro Rata is Unreasonable.  The Company, the
Dealer Manager and the Selected Dealer (by virtue of entering into the Selected
Dealer Agreement) agree that it would not be just and equitable if contribution
pursuant to this Section 8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
contributions referred to above in this Section 8.  The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an Indemnified
Party and referred to above in this Section 8 shall be deemed to include any
legal or other expenses reasonably incurred by such Indemnified Party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by

 

21

--------------------------------------------------------------------------------


 

any governmental agency or body, commenced or threatened, or any claim
whatsoever based upon any such untrue statement or omission or alleged omission.

 

(e)                                  Limits.  Notwithstanding the provisions of
this Section 8, the Dealer Manager and the Selected Dealer shall not be required
to contribute any amount by which the total price at which the Shares sold in
the Primary Offering to the public by them exceeds the amount of any damages
which the Dealer Manager and the Selected Dealer have otherwise been required to
pay by reason of any untrue or alleged untrue statement or omission or alleged
omission.

 

(f)                                   Fraudulent Misrepresentation.  No party
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any party who was not
guilty of such fraudulent misrepresentation.

 

(g)                                  Benefits of Contribution.  For the purposes
of this Section 8, the Dealer Manager’s officers, directors, employees, members,
partners, agents and representatives, and each person, if any, who controls the
Dealer Manager within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution of the
Dealer Manager, and each officers, directors, employees, members, partners,
agents and representatives of the Company, each officer of the Company who
signed the Registration Statement and each person, if any, who controls the
Company, within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act shall have the same rights to contribution of the Company.  The
Selected Dealers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the number of Shares sold by each
Selected Dealer in the Primary Offering and not joint.

 

9.                                      Termination of this Agreement.

 

(a)                                 Term; Expiration.  This Agreement shall
become effective on the initial Effective Date and the obligations of the
parties hereunder shall not commence until the initial Effective Date. This
Agreement may be terminated by either party upon 60 calendar days’ written
notice to the other party.  This Agreement shall automatically expire on the
termination date of the Offering as described in the Prospectus.

 

(b)                                 Delivery of Records Upon Expiration or Early
Termination.  Upon the expiration or early termination of this Agreement for any
reason, the Dealer Manager shall:

 

(i)                                   promptly forward any and all funds, if
any, in its possession which were received from investors for the sale of Shares
for deposit;

 

(ii)                                to the extent not previously provided to the
Company a list of all investors who have subscribed for or purchased shares and
all broker-dealers with whom the Dealer Manager has entered into a Selected
Dealer Agreement;

 

(iii)                             notify Selected Dealers of such termination;
and

 

(iv)                              promptly deliver to the Company copies of any
sales literature designed for use specifically for the Offering that it is then
in the process of preparing. Upon expiration or earlier termination of this
Agreement, the Company shall pay to the Dealer Manager all compensation to which
the Dealer Manager is or becomes entitled under Section 3(d) at such time as
such compensation becomes payable.

 

22

--------------------------------------------------------------------------------


 

10.                               Miscellaneous

 

(a)                                 Survival.  The following provisions of the
Agreement shall survive the expiration or earlier termination of this
Agreement:  Section 3(d) (Dealer-Manager Compensation); Section 3(e) (Reasonable
Bona Fide Due Diligence Expenses); Section 5(l) (Dealer-Manager’s Review of
Proposed Amendments and Supplements); Section 6(i) (AML Compliance); Section 7
(Indemnification); Section 8 (Contribution); Section 9 (Termination of This
Agreement) and this Section 10 (Miscellaneous).  Notwithstanding anything else
that may be to the contrary herein, the expiration or earlier termination of
this Agreement shall not relieve a party for liability for any breach occurring
prior to such expiration or earlier termination.  In no event shall the Dealer
Manager be entitled to payment of any compensation in connection with the
Offering that is not completed according to this Agreement; provided, however,
that the reimbursement of out-of-pocket accountable expenses actually incurred
by the Dealer Manager or person associated with the Dealer Manager shall not be
presumed to be unfair or unreasonable and shall be payable under normal
circumstances.

 

(b)                                 Notices.  All notices or other
communications required or permitted hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be deemed given or
delivered:  (i) when delivered personally or by commercial messenger; (ii) one
business day following deposit with a recognized overnight courier service,
provided such deposit occurs prior to the deadline imposed by such service for
overnight delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder; in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:

 

If to the Company:

 

Corporate Property Associates 18 - Global Incorporated

50 Rockefeller Plaza

New York, New York 10020

Facsimile No.: (212) 492-8922

Attention:  Mr. Thomas Zacharias

 

with a copy to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Facsimile No.:  (212) 878-8375

Attention:  Kathleen L. Werner, Esq.

 

If to the Dealer Manager:

 

Carey Financial, LLC

50 Rockefeller Plaza

New York, New York 10020

Facsimile No.: (212) 492-8922

Attention:  Mr. Richard J. Paley

 

with a copy to:

 

23

--------------------------------------------------------------------------------


 

Kunzman & Bollinger, Inc.

5100 N. Brookline Avenue, Suite 600

Oklahoma City, Oklahoma 73112

Facsimile No: (405) 942-3501

Attention:  Wallace W. Kunzman, Jr.

 

Any party may change its address specified above by giving each party notice of
such change in accordance with this Section 10(b).

 

(c)                                  Successors and Assigns. No party shall
assign (voluntarily, by operation of law or otherwise) this Agreement or any
right, interest or benefit under this Agreement without the prior written
consent of each other party. Subject to the foregoing, this Agreement shall be
fully binding upon, inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and assigns.

 

(d)                                 Invalid Provision.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted.

 

(e)                                  Applicable Law. This Agreement and any
disputes relative to the interpretation or enforcement hereto shall be governed
by and construed under the internal laws, as opposed to the conflicts of laws
provisions, of the State of New York.

 

(f)                                   Waiver.  EACH OF THE PARTIES HERETO WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF
THIS AGREEMENT.  The parties hereto each hereby irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York and the Federal
courts of the United States of America located in the Borough of Manhattan, New
York City, in respect of the interpretation and enforcement of the terms of this
Agreement, and in respect of the transactions contemplated hereby, and each
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts, and the parties
hereto each hereby irrevocably agrees that all claims with respect to such
action or proceeding shall be heard and determined in such a New York State or
Federal court.

 

(g)                                  Attorneys’ Fees.  If a dispute arises
concerning the performance, meaning or interpretation of any provision of this
Agreement or any document executed in connection with this Agreement, then the
prevailing party in such dispute shall be awarded any and all costs and expenses
incurred by the prevailing party in enforcing, defending or establishing its
rights hereunder or thereunder, including, without limitation, court costs and
attorneys and expert witness fees.  In addition to the foregoing award of costs
and fees, the prevailing also shall be entitled to recover its attorneys’ fees
incurred in any post-judgment proceedings to collect or enforce any judgment.

 

(h)                                 No Partnership. Nothing in this Agreement
shall be construed or interpreted to constitute the Dealer Manager or the
Selected Dealer as being in association with or in partnership with the Company
or one another, and instead, this Agreement only shall constitute the Selected
Dealer as a broker authorized by the Company to sell and to manage the sale by
others of the Shares according to the terms set forth in the Registration
Statement, the Prospectus or this Agreement.

 

24

--------------------------------------------------------------------------------


 

Nothing herein contained shall render the Dealer Manager or the Company liable
for the obligations of any of the Selected Dealers or one another.

 

(i)                                     Third Party Beneficiaries.  Except for
the persons and entities referred to in Section 7 (Indemnification) and
Section 8 (Contribution), there shall be no third party beneficiaries of this
Agreement, and no provision of this Agreement is intended to be for the benefit
of any person or entity not a party to this Agreement, and no third party shall
be deemed to be a beneficiary of any provision of this Agreement.  Except for
the persons and entities referred to in Section 7 and Section 8, no third party
shall by virtue of any provision of this Agreement have a right of action or an
enforceable remedy against any party to this Agreement.  Each of the persons and
entities referred to in Section 7 and Section 8 shall be a third party
beneficiary of this Agreement.

 

(j)                                    Entire Agreement. This Agreement contains
the entire agreement and understanding among the parties hereto with respect to
the subject matter hereof, and supersedes all prior and contemporaneous
agreements, understandings, inducements and conditions, express or implied, oral
or written, of any nature whatsoever with respect to the subject matter hereof.
The express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
not be modified or amended other than by an agreement in writing.

 

(k)                                 Nonwaiver.  The failure of any party to
insist upon or enforce strict performance by any other party of any provision of
this Agreement or to exercise any right under this Agreement shall not be
construed as a waiver or relinquishment to any extent of such party’s right to
assert or rely upon any such provision or right in that or any other instance;
rather, such provision or right shall be and remain in full force and effect.

 

(l)                                     Access to Information. The Company may
authorize the Company’s transfer agent to provide information to the Dealer
Manager and each Selected Dealer regarding recordholder information about the
clients of such Selected Dealer who have invested with the Company on an
on-going basis for so long as such Selected Dealer has a relationship with such
clients. The Dealer Manager shall require in the Selected Dealer Agreement that
Selected Dealers not disclose any password for a restricted website or portion
of website provided to such Selected Dealer in connection with the Offering and
not disclose to any person, other than an officer, director, employee or agent
of such Selected Dealers, any material downloaded from such a restricted website
or portion of a restricted website.

 

(m)                             Counterparts. This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in
counterpart copies, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument comprising this Agreement.

 

(n)                                 Absence of Fiduciary Relationships.  The
parties acknowledge and agree that:

 

(i)                                  the Dealer Manager’s responsibility to the
Company is solely contractual in nature; and

 

(ii)                               the Dealer Manager does not owe the Company,
any of its affiliates or any other person or entity any fiduciary (or other
similar) duty as a result of this Agreement or any of the transactions
contemplated hereby.

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return it to us, whereupon this instrument will become a binding
agreement between you and the Company in accordance with its terms.

 

25

--------------------------------------------------------------------------------


 

[Signatures on following page]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each duly executed this Dealer
Manager Agreement as of the day and year set forth above.

 

 

THE COMPANY:

 

 

 

CORPORATE PROPERTY ASSOCIATES 18 - GLOBAL
INCORPORATED

 

 

 

By:

/s/ Thomas E. Zacharias

 

 

Name:

Thomas E. Zacharias

 

 

Title:

Chief Operating Officer

 

 

 

 

Accepted as of the date first above written:

 

 

 

 

 

 

 

 

THE DEALER MANAGER:

 

 

 

CAREY FINANCIAL, LLC

 

 

 

By:

/s/ Mark Goldberg

 

 

Name:

Mark Goldberg

 

 

Title:

President

 

 

[Signature Page to Dealer Manager Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SELECTED DEALER AGREEMENT

 

--------------------------------------------------------------------------------